DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a method claim without significantly more. The claim(s) recite(s) receiving the PDCCH transmitted from a first set of frequency; and receiving the another physical channel from a second set of frequency resources. This judicial exception is not integrated into a practical application because this claim is a method claim that does not include at least one physical hardware used to perform the claimed limitations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim limitations do not include any other step that processes the PDCCH and the physical channel to obtain further result.
Further, claim 1 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because this method claim does not include at least one physical hardware to perform the claims limitations of “configuring a first message and a second message; transmitting the first message and the second message; transmitting the PDCCH from the first set of frequency resources and transmitting another physical channel from the second frequency resources”.
Further, claims 11,17 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these are claims are apparatus claims that do not include a memory storing computer programming instructions to be executed by the processor. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,893,518. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 1,6,11,17 the patent ‘518 discloses in claims 1,3,5,8 a method for configuring frequency resources comprising:
configuring, by a network device, a first message and a second message, wherein the first message indicates a first bandwidth part (BWP) with a first associated numerology for a Physical Downlink Control Channel (PDCCH), and wherein the second message indicates a second BWP with a second associated numerology for a Physical Downlink Sharing Channel (PDSCH); 
transmitting, by the network device, the first message and the second message;
transmitting, by the network device, the PDCCH in a resource from the first BWP; and
transmitting, by the network device, the another physical channel in a resource from the second BWP.
Even though the Patent ‘518 does not disclose the first bandwidth part corresponds to a first set of frequency resources and the second bandwidth part correspond to a second frequency resources as shown in the instant application, but one skilled in the art before the effective filing date of the claimed invention to should be able to believe bandwidth part may include frequency resources. 
In claims 2,7,12,18 the Patent ‘518 discloses in claim 1 a first bandwidth part and a second bandwidth part (frequency resource are bandwidth parts).
In claims 3,8,9,13,19 the Patent ‘518 discloses in claims 2,4,6,9,1 at least one portion of the first bandwidth part fails to overlap with the second bandwidth part; and a value of the first associated numerology is different from a value of the second associated numerology. 
In claims 4,10,16,22 the Patent ‘518 discloses in claim 1 each of the first and second associated numerologies is at least one of subcarrier Spacing or a cyclic prefix. 
In claims 5,23 the Patent ‘518 discloses in claim 1 the PDCCH contains scheduling information of the PDSCH (another physical channel).
In claims 14,20 the Patent ‘518 discloses in claims 7,10 the first message is one of System Information (SI), a Radio Resource Control (RRC) signaling, or a broadcasting signaling, and the second message is Downlink Control Information (DCI) transmitted in the PDCCH or a following PDCCH.
In claims 15,21 the patent ‘518 discloses in claim 1 the Physical Downlink Sharing Channel (PDSCH) (the another physical channel is at least one of PDSCH); a Physical Uplink Control Channel (PUCCH), or a Physical Uplink Sharing Channel (PUSCH).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5-9,11-15,18-21,23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US Pat.10,492,157).
In claims 1,6,11,17 Nam et al. discloses a method for separately configuring sets of frequency resources for a Physical Downlink Control Channel (PDCCH) and another physical channel (see abstract, a Ue receives from a base station an SIB1 CORESET configuration (a first message) comprising frequency allocation and a PDCCH ( a second message) mapped to at least one frequency resource within the SIB1 CORESET; wherein the PDCCH includes scheduling information of a PDSCH containing SIB 1), comprising:
configuring a first message and a second message, the first message being configured to
indicate a first set of frequency resources with a first associated numerology for the PDCCH (see abstract, fig.12; step 1205; col.24; lines 3-35; a Ue receives from a base station an SIB1 CORESET configuration (a first message) comprising frequency allocation and a numerology and a PDCCH (a second message) mapped to at least one frequency resource within the SIB1 CORESET), and
the second message being configured to indicate a second set of frequency resources with a second associated numerology for the another physical channel ( see fig.12; step 1215; col.24; lines 27-35; the UE receives PDCCH mapped to at least one frequency resource including  scheduling information of a PDSCH. In col.17; lines 30-37; the PDCCH coresets is configured up to 120 kHZ numerology); transmitting the first message and the second message (see fig.12; step 1205; col.24; lines 3-35; a Ue receives from a base station an SIB1 CORESET configuration (a first message) comprising frequency allocation and a numerology and a PDCCH (a second message) mapped to at least one frequency resource within the SIB1 CORESET ; transmitting the PDCCH in a resource from the first set of frequency resources ( see fig.12; step 1215; col.24; lines 27-35; the UE receives a PDCCH mapped to at least one frequency resource configuration from a base station) ; and transmitting the another physical channel in a resource from the second set of frequency resources ( see fig.12; step 1205; col.24; lines 3-7; the UE receives PBCH ( another physical channel) carrying frequency location).
In claims 2,7,12,18 Nam et al. discloses the first and second sets of frequency
resources are a bandwidth part (BWP) or a control resource set (CORESET) in a BWP ( see col.24; lines 3-25; the SIB1 CORESET configuration includes respective CORESET associated with BPCH block; active bandwidth part or frequency location).
In claims 5,23 Nam et al. discloses the PDCCH contains scheduling information
of the another physical channel ( see abstract, fig.12; step 1215; col.24; lines 30-32; the PDCCH includes scheduling information of a PDSCH).
In claims 15,21 Nam et al. discloses the another physical channel is at least one
of: a Physical Downlink Sharing Channel (PDSCH) ( see col.17; lines 35-36; PDSCH can be transmitted up to 120 kHZ numerology), a Physical Uplink Control Channel
(PUCCH), or a Physical Uplink Sharing Channel (PUSCH).
In claims 14,20 Nam et al. discloses the first message is one of System
Information (SI), a Radio Resource Control (RRC) signaling, or a broadcasting signaling ( see abstract, the Ue receives from a base station physical broadcast channel ( broadcast signaling) including SIB1 CORESET configuration), and the second message is Downlink Control Information (DCI) transmitted in the PDCCH or a following PDCCH (see abstract the Ue further receives PDCCH includes scheduling information ( DCI) of PDSCH). 
In claims 3,8,9,13,19 Nam et al. discloses at least one portion of the first set of frequency resources fails to overlap with the second set of frequency resources ( see fig.12; steps 1205,1215; col.24; lines 3-33; different frequency locations in the SIB1 are configured for PBCH and PDCCH), and wherein a value of the first associated numerology is different from a value of the second associated numerology (see col.15; lines 53-58; resource configuration is different  for different set of carrier frequencies).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,10,16,22 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. ( US Pat.10,492,157) in view of Islam et al. (US Pat.10,433,283).
In claims 4,10, 16,22 Nam et al.  does not disclose each of the first and second associated numerologies is at least one of a Subcarrier Spacing (SCS) or a cyclic prefix (CP).  Islam et al. discloses in fig.1; col.5; lines 40-65; a bandwidth is divided into sub-bands 100,102, 104,106; wherein the sub-band 100 has a numerology of 7.5kHZ subcarrier spacing; the sub-band 102 has a numerology of 15kGHz subcarrier spacing (each of the first and second associated numerologies is at least one of a Subcarrier Spacing (SCS)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Islam et al. with that of Nam et al.  to assign a subcarrier spacing to a numerology. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al. ( US Pub.2018/0324773; Method and Apparatus for Receiving Downlink Control channel in Wireless Communication System);
Kang et al. ( US Pub.2019/0090284; Dynamic Sub-band based Signal Transceiving Method and Apparatus Therefor in Wireless Communication System).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413